                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVMu\

JENNIFER BA TUG,                                                   CIVIL ACTION
          Plaintiff,

       v.
                                                                                       FILED
                                                                   NO. 17-3154
                                                                                       MAY -1 2019
SA...~CY A. BERRYHILL, Acting
Commissioner of Social Security,                                                  B KATE BARKMAN, Cle!k
             Defendant.                                                            y---Dep. Cieri(

                                            ORDER
                                                          ...--......

       ANDNOW,this        Jo~ayof ~                                        ,2019,uponcareful

consideration of the Report a'1d Recommendation filed by United States Magistrate Judge Lynne

A. Sitarski, and upon indepeµdent review of the briefs filed by the parties, it is hereby

ORDERED that:

        l.     the Report and Recommendation is APPROVED and ADOPTED;

       2.      Plaintiffs Request for Review and Amended Brief (ECF Nos. 9 and 11) are

       GRANTED; and

       3.      this matter is REMANDED to the Commissioner for further proceedings

       consistent with the Report and Recommendation.




                                                                                       J.
